Title: To Alexander Hamilton from David Strong, 13 October 1799
From: Strong, David
To: Hamilton, Alexander


          
            Sir,
            D’Etroit 13th. October 1799.
          
          I have taken the liberty of enclosing to you a report of the Contractors Stores, for the present Month, which was omitted when I sent my last dispatches &c.
          I have the honor to be with great esteem and Regard Sir Your Humbl. Servant
          
            D. Strong Lt Colo.
            Comdt. 2d. Rgt.
            Commdg
          
          Major General Hamilton
        